         Case 2:19-cv-02867-WB Document 44 Filed 08/13/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 MICHAEL CHAMBERS,                                       CIVIL ACTION
              Plaintiff,

               v.

 COMMONWEALTH OF                                         NO. 19-2867
 PENNSYLVANIA, et al.,
                Defendants.

                                         ORDER

       AND NOW, this 12th day of August, 2020, upon consideration of Defendants’ Motion

for Summary Judgment (ECF No. 24), Plaintiff’s Response in Opposition (ECF No. 28),

Plaintiff’s Supplemental Memorandum of Law in Opposition (ECF No. 35), and Defendants’

Reply in Support (ECF No. 37), Defendants’ Motion is GRANTED as to the Section 1981

claims against the individual defendants; these claims are DISMISSED WITH PREJUDICE.

Defendants’ Motion to dismiss the claims against the Commonwealth and PSP is DENIED IN

PART as to claims predicted on the February 11, 2017, June 17, 2017, and February 10, 2018

adverse actions. Defendants’ Motion is GRANTED as to all other claims; those claims are

DISMISSED WITH PREJUDICE.




                                                   BY THE COURT:


                                                   /s/Wendy Beetlestone, J.
                                                   _______________________________
                                                   WENDY BEETLESTONE, J.
